                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:19-cv-00307-FDW

CHRISTOPHER GENE CRAWFORD,          )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )                         ORDER
BURKE COUNTY DISTRICT               )
ATTORNEY’S OFFICE, et al.,          )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on Plaintiff’s “Motion Requesting to Waive Filing

Fee.” [Doc. 6].

       On October 25, 2019, Plaintiff filed a Complaint under 42 U.S.C. § 1983. [Doc. 1]. On

November 11, 2019, the Court sent an Order to the North Carolina Department of Public Service

(NCDPS), ordering Plaintiff’s correctional facility to provide a certified copy of the Plaintiff’s

trust account statement. [Doc. 4]. On January 27, 2020, Plaintiff filed the instant motion in which

Plaintiff asks the Court to waive the filing fee for his Complaint. [Doc. 6]. Plaintiff notes that he

“has requested copies of the Trust fund account on multiple [occasions],” but states no other

grounds for waiving the filing fee. [Id.].

       The next day, on January 28, the NCDPS filed Plaintiff’s trust fund account statement with

the Court. [Doc. 7]. The Clerk thereafter entered an Order waiving payment of an initial partial

filing fee and directing the correctional facility to deduct monthly payments from Plaintiff’s trust

account in accordance with that Order. [Doc. 8]. Plaintiff’s motion is, therefore, moot and will

be denied.
                       IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion Requesting to Waive Filing

               Fee” [Doc. 6] is DENIED as moot.

Signed: February 3, 2020




                                                         2
